WR-21,005-02, -03, -04, -05
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 4/27/2015 4:36:36 PM
                                                                  Accepted 4/28/2015 8:55:18 AM
                                                                                  ABEL ACOSTA
                         Nos.
                         Nos. 21,005-
                              21,005-02, -03, -04, -05                                    CLERK
                        ____________________________
                                                                    RECEIVED
                                                 COURT OF CRIMINAL APPEALS
           IN THE COURT OF CRIMINAL APPEALS OF TEXAS    4/28/2015
                            AT AUSTIN              ABEL ACOSTA, CLERK
                    ____________________________

                              EX PARTE
                         LESTER LEROY BOWER,
                                         Applicant.

                        ____________________________

           ON APPLICATION
              APPLICATION FOR WRIT OF HABEAS CORPUS,
                                                   CORPUS,
          IN CAUSE NOS
                   NOS. 33426-
                        33426-A, 33427
                                 33427-A, 33428
                                          33428-A, & 33429-
                                                     33429-A,
                 FROM THE 15TH JUDICIAL COURT
                      OF GRAYSON COUNTY
                    ____________________________

        UNOPPOSED MOTION TO GRANT ACCESS TO RECORDS
                  ____________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      The Attorney General of Texas, by and through his attorney of record,

Assistant Attorney General Stephen M. Hoffman, requests that the Court

allow transmittal to and use of the records in this matter by the Office of

General Counsel for the Governor of the State of Texas in order to evaluate Mr.

Bower for executive clemency or a thirty-day reprieve. This Court has deemed

these records confidential due to the presence of sealed documents within the

records. These records were previously transmitted to the Court for its

consideration in relation to Bower’s Texas Code of Criminal Procedure Article

11.071 application for a state writ of habeas corpus. See Ex parte Bower, Nos.
21,005-02, -03, -04, -05 (Tex. Crim. App. Jun. 11, 2014) (per curiam)

(unpublished). Mr. Bower is currently scheduled for execution on June 3, 2015.

      This is not a request that any records should be disclosed to the general

public, and all prior orders sealing various documents and designating the

record confidential should remain in effect. All items currently sealed shall

remain sealed and the general public will not have access to the record.

Defense counsel, D’Andra Shu, Esq., was contacted on April 24, 2015, and

indicated that she was not opposed to the release of these records to the

Governor’s Office for the purposes of executive clemency or reprieve.

                               CONCLUSION

      The Attorney General respectfully requests that the Court allow access

to the records in cause numbers 21,005-02, -03, -04, & -05 by the Office of

General Counsel for the Governor of the State of Texas to evaluate Mr. Bower

for executive clemency or thirty-day reprieve.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    CHARLES E. ROY
                                    First Assistant Attorney General

                                    ADRIENNE MCFARLAND
                                    Deputy Attorney General
                                    for Criminal Justice



                                      2
                       EDWARD L. MARSHALL
                       Chief, Criminal Appeals Division


                       /s/ Stephen M. Hoffman
* Attorney-in-charge   *STEPHEN M. HOFFMAN
                       Assistant Attorney General
                       Texas Bar No. 24048978
                       P. O. Box 12548, Capitol Station
                       Austin, Texas 78711
                       Tel: (512) 936-1400
                       Fax: (512) 320-8132
                       Email: Stephen.Hoffman@
                       texasattorneygeneral.gov

                       ATTORNEYS FOR RESPONDENT




                         3
                          CERTIFICATE OF SERVICE

      Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I

do hereby certify that, if the email address for counsel of record for applicant

is on file with the electronic filing manager, then a true and correct copy of the

foregoing pleading was served electronically through the electronic filing

manager. In the event that counsel’s email address was not on file at the time

this motion was filed, I do hereby certify that on this the 27th day of April,

2015, a true and correct copy of the foregoing pleading was served on counsel,

via electronic mail to:

Peter Buscemi, Esq.
MORGAN, LEWIS, AND BOCKIUS LLP
1111 Pennsylvania Avenue NW
Washington, DC 20004
Email: pbuscemi@morganlewis.com

D’Andra Millsap Shu, Esq.
Morgan, Lewis & Bockius LLP
1000 Louisiana Street, Suite 4000
Houston, TX 77002-5005
Email: dshu@morganlewis.com
Counsel for Lester Leroy Bower, Jr.




                                      /s/ Stephen M. Hoffman
                                      STEPHEN HOFFMAN
                                      Assistant Attorney General




                                        4
                         Nos. 21,005-
                              21,005-02, -03, -04, -05
                        ____________________________

           IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                            AT AUSTIN
                    ____________________________

                               EX PARTE
                          LESTER LEROY BOWER,
                                          Applicant.

                        ____________________________

           ON APPLICATION FOR WRIT OF HABEAS CORPUS,
          IN CAUSE NOS. 33426-
                        33426-A, 33427-
                                 33427-A, 33428-
                                          33428-A, & 33429-
                                                     33429-A,
                 FROM THE 15TH JUDICIAL COURT
                      OF GRAYSON COUNTY
                    ____________________________

                                  ORDER
                        ____________________________


      This Court hereby grants the Office of General Counsel for the Governor

of the State of Texas access to the records in cause numbers 21,005-02, -03, -

04, & -05 for to evaluate the applicant for executive clemency or thirty-day

reprieve. All prior orders sealing documents and designating the record

confidential shall remain in place, and the records shall not be disclosed to the

general public.

      SIGNED on this the ________ day of _________________, 2015.




                                     _____________________________________